DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 02/09/2022 have been considered for examination. 

With regard to the objections to Specification, Applicant’s arguments filed 02/09/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the objections other than what is set forth below have been withdrawn.

With regard to the objections to Claims, Applicant’s arguments filed 02/09/2022 in view of amendments have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 102/103 rejections, Applicant’s arguments filed 02/09/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “may” (lines 2-3, 5, 7) which can be implied.  See MPEP § 608.01(b). For clarity, it is suggested to remove the “may”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12, 16 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Awadin et al (US Publication No. 2021/0392683). 

Regarding claim 1, Awadin teaches, a method of wireless communication performed by a wireless communication device [FIGS. 2-3; ¶0053-0058, a method of wireless communication performed by UE], comprising: 
performing a channel access procedure for a plurality of beams [FIGS. 2-3; ¶0053-0058, (the UE) performs channel access procedures for a plurality of beams, beam 0 to beam 3]; 
mapping a transmission to a successful subset of beams for which the channel access procedure for the plurality of beams was successful [FIGS. 2-3; ¶0053-0058, (the UE) transmits on the UL beams that are associated with idle LBT beams (e.g., beams 0 and 2) (i.e., successful subset of beams); note that the idle LBT beams are those to which access procedure is accomplished successfully (see, ¶0053); further note that transmitting on the idle beams requires mapping a transmission to the idle beams], wherein the successful subset of beams is less than all of the plurality of beams [FIGS. 2-3; ¶0053-0058, note that the idle beams (beams 0 and 2) is less than all of the beams 0 to 3];
and 
performing a transmission on the successful subset of beams [FIGS. 2-3; ¶0053-0058, (the UE) transmits on the UL beams that are associated with idle LBT beams (e.g., beams 0 and 2) (i.e., successful subset of beams)] based at least in part on mapping the transmission to the successful subset of beams [FIGS. 2-3; ¶0053-0058, based on mapping the transmission to the idle beams; note that transmitting on the idle beams requires mapping a transmission to the idle beams].  

Regarding claim 12, Awadin teaches all the limitations of claim 1 as set forth above, and Awadin further teaches, the wireless communication device is a user equipment [FIGS. 2-3; ¶0053-0058, user equipment].  

Regarding claim 16, Awadin teaches, a wireless communication device for wireless communication [FIG. 24, UE/WTRU 102], comprising: 
a processing system [FIG. 24; ¶0114, processor 118] ; and 
an interface configured to: output a signal for transmission [FIG. 24; ¶0114, transceiver 120].
	Therefore, claim 16 is rejected at least based on a similar rational applied to claim 1.  

 Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 12.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Stirling et al (US Publication No. 2017/0346611).

Regarding claim 3, although Awadin teaches all the limitations of claim 1 and particularly, “mapping a transmission to a successful subset of beams” as set forth above, and Awadin further teaches, the wireless communication device is a user equipment [FIGS. 2-3; ¶0053-0058, user equipment (UE)]; wherein the transmission is an uplink transmission [FIGS. 2-3; ¶0053-0058, the transmission is an uplink transmission from the UE to gNB], Awadin does not explicitly teach (see, emphasis), 
mapping a transmission to a subset of beams in a frequency domain. 
However, Stirling teaches, mapping a transmission to a subset of beams in a frequency domain [FIG. 15; ¶0102, (see, reference number 1555), mapping multiplexed beam-formed references to active beams in the frequency domain (see, reference numbers 1560, 1565, 1570)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Awadin by including the above-mentioned features by Stirling, because it would provide the system with the enhanced capability of enabling a reduction in signaling overhead by multiplexing the beamformed reference and control signals thus to help improve overall communication system [¶0008 of Stirling].

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 3.  

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Stirling et al (US Publication No. 2017/0346611) and Jung et al (US Publication No. 2018/0091262).

Regarding claim 2, claim 2 recites similar features to claim 3 except for (see, emphasis):
the wireless communication device is a base station; and the transmission is a downlink transmission.  Therefore, Awadin in view of Stirling teaches, “wherein the transmission is a transmission; and wherein performing the transmission comprises: mapping the transmission to the subset of beams in a frequency domain” for similar rational applied to claim 3.
Further, Jung teaches, the wireless communication device is a base station [¶0082, note that since base station 500 and the user equipment 510 can be interchangeable, the wireless communication device can be the base station but also the terminal] and the transmission is a downlink transmission [¶0082, note that since base station 500 and the user equipment 510 can be interchangeable, the transmission on the subset of beams can be either downlink transmission or uplink transmission].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin in view of Stirling with the teachings of Jung since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 2.   

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Lee et al (US Publication No. 2018/0309496).

Regarding claim 4, although Awadin teaches all the limitations of claim 1 and particularly, “performing the transmission” and “the plurality of beams” as set forth above, Awadin does not explicitly teach (see, emphasis), 
determining a transport block size for the transmission based on a quantity of the plurality of beams.  
However, Lee teaches, determining a transport block size for the transmission based on a quantity of the plurality of beams [FIG. 15; ¶0245; (mB) schedules data on multiple beams (e.g., B1, B2, B3) (i.e., quantity of the beams = 3) using a smaller TB size].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin with the teachings of Lee since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 4.    

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Baker et al (US Publication No. 2010/0035565).

Regarding claim 5, although Awadin teaches all the limitations of claim 1 and particularly, “performing the transmission” and “performing a transmission on the successful subset of beams for which the channel access procedure was successful” as set forth above, Awadin does not explicitly teach (see, emphasis), determining a transport block size for the transmission based on which of a plurality of beams.  
However, Baker teaches, determining a transport block size for the transmission based on which of a plurality of beams [FIG. 15; ¶0023; transmitting of a transport block with smallest size for a second beam which is 1/1 the size of the transport block on the first beam].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin with the teachings of Baker since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 5.  

Claims 6-7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Jung et al (US Publication No. 2018/0091262) and further in view of Yi et al (US Publication No. 2020/0350972).

Regarding claim 6, although Awadin teaches all the limitations of claim 1, and Awadin further teaches, wherein the wireless communication device is a user equipment [FIGS. 2-3; ¶0053-0058, the wireless device is UE], Awadin does not explicitly teach (see, emphasis), 
transmitting, to a base station (BS), an indication of the subset of beams; 
receiving, from the BS and based at least in part on transmitting the indication of the subset of beams, a retransmission request to retransmit the transmission on another subset of beams of the plurality of beams; and 
performing, based at least in part on receiving the retransmission request, a retransmission of the transmission on the other subset of beams.  
However, Jung teaches,
transmitting ... an indication of subset of beams [FIG. 5; ¶0078-0079 and claim 16, at step 503, (the base station 500) sends preferred beam feedback (i.e., indication of subset of beams); although FIG. 5 of Jung shows that the transmission end of data is base station 500, the examiner interprets it as the transmission end of data being user equipment 510 as opposed to FIG. 5, and interchangeability of the base station and the user equipment is described in ¶0082]; 
receiving, from the BS and based at least in part on transmitting the indication of the subset of beams, a retransmission request to retransmit the transmission on another subset of beams of the plurality of beams [FIG. 5; ¶0078-0081; claim 16, at step 507, (the terminal 510) receives, from the base station 500 based on the preferred beam feedback (note that the terminal 510 receiving the NACK is related to the preferred beam feedback), NACK corresponding to the data (i.e., retransmission request), resulting in first retransmission (see, step 509) on beam D (i.e., another subset of beams) which is different from beam A used for previous transmission (see, step 505); although FIG. 5 of Jung shows that the transmission end of data is base station 500, the examiner interprets it as the transmission end of data being user equipment 510 as opposed to FIG. 5, and interchangeability of the base station and the user equipment is described in ¶0082]; and 
performing, based at least in part on receiving the retransmission request, a retransmission of the transmission on the other subset of beams [FIG. 5; ¶0078-0081; claim 16, (the terminal 510) performs the first retransmission on the beam D based on receiving the NACK (from the base station 500); although FIG. 5 of Jung shows the transmission end of data is base station 500, the examiner interprets it as the transmission end of data being user equipment 510 and the receiving end being the base station 500 as opposed to FIG. 5, and interchangeability of the base station and the user equipment is described in ¶0082].
Although Awadin in view of Jung teaches, “transmitting ... an indication of subset of beams; receiving, from the BS ..., a retransmission request ...; and performing ... a retransmission of the transmission” as set forth above, Awadin in view of Jung does not explicitly teach (see, emphasis), (a user equipment) transmits an indication of beams to a base station.  
However, Yi teaches, a user equipment transmits an indication of beams to a base station [¶0398, wireless device/user equipment transmits a new candidate beam information to base station].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin in view of Jung with the teachings of Yi since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 7, Awadin in view of Jung and Yi teaches all the limitations of claim 6 as set forth above and Yi further teaches, transmitting indication of beams in uplink control information (UCI) [¶0398, wireless device/user equipment transmits a new candidate beam information to base station via one or more UCIs].

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 6.   

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 7.  

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Ren et al (US Publication No. 2019/0327695).

Regarding claim 8, although Awadin teaches all the limitations of claim 1 and particularly, “performing the transmission on the successful subset of beams based at least in part on mapping the transmission to the successful subset of beams” as set forth above, Awadin does not explicitly teach (see, emphasis), 
reallocating transmit power from a different subset of beams ... to the subset of beams; and 
performing the transmission based at least in part on transmit power of the successful subset of beams and the transmit power reallocated from the different subset of beams to the successful subset of beams.  
However, Ren teaches, 
reallocating transmit power from a different subset of beams ... to the successful subset of beams [FIGS. 4-6; ¶0089-0102, at S605, (terminal) adjusts powers P1 and P2 of beam 1 and beam 2 so that a sum of the P1 and P2 is less than or equal to a maximum allowable power Pmax; note that since the maximum allowable power for shared powered beams 1 and 2 is fixed, decreasing the power of one beam results in increasing the power of another beam]; and 
performing the transmission based at least in part on transmit power of the successful subset of beams and  the transmit power reallocated from the different subset of beams to the subset of beams [FIGS. 4-6; ¶0089-0102, at S605, (the terminal) send a signal based on the determined transmitted power].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Awadin by including the above-mentioned features by Ren, because it would provide the system with the enhanced flexibility of ensuring with best effort that ideal transmit powers can be allocated to signals on different beams, thereby improving transmission performance [¶0095 of Ren].

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 8.  

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Ren et al (US Publication No. 2019/0327695) and further in view of Wang et al (US Publication No. 2015/0003268).

Regarding claim 9, although Awadin in view of Ren teaches all the limitations of claim 8 and particularly, “reallocating the transmit power from the different subset of beams to the successful subset of beams” as set forth above, Awadin in view of Ren does not explicitly teach (see, emphasis), adjusting modulation of the transmission based at least in part on transmit power.  
However, Wang teaches, 
adjusting modulation of the transmission based at least in part on transmit power [¶0103, determining a target MCS (i.e., modulation of the transmission based on adjusted channel quality information which is also based on the information of transmission power of packets].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin in view of Ren with the teachings of Wang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 9.  

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Ren et al (US Publication No. 2019/0327695) and further in view of Wang et al (US Publication No. 2015/0003268) and further in view of Awad et al (US Publication No. 2004/0022177).

Regarding claim 10, although Awadin in view of Ren and Wang teaches all the limitations of claim 9 and particularly, "adjusting modulation of the transmission" as set forth above, Awadin in view of Ren and Wang does not explicitly teach (see, emphasis), transmitting an indication of at least one of: a modulation.
	However, Awad teaches, transmitting an indication of at least one of: a modulation [FIG. 7; ¶0067, (UE) reports selected MCS level (to base station)]. 	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin in view of Ren and Wang with the teachings of Awad since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 10.  

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Xu et al (US Publication No. 2020/0146063).

Regarding claim 11, although Awadin teaches all the limitations of claim 1, and Awadin further teaches, wherein the wireless communication device is a user equipment [FIGS. 2-3; ¶0053-0058, the wireless device is UE], Awadin does not explicitly teach (see, emphasis), 
adjusting a sounding reference signal (SRS) transmission order on the plurality of beams based at least in part on determining that the respective channel access procedures were not successful.  
However, Xu teaches,
 adjusting a reference signal transmission order on the plurality of beams based at least in part on determining that the respective channel access procedures were not successful [¶0504 and 0507, changing RLM-RS transmission order on the first beam and the second beam based on determining that the LBT on the first beam was failed] (see, ¶0356-0358 of US Provisional App. No. 62/754,273).
Further, the above-mentioned embodiment of Xu does not explicitly teach, sounding reference signal. 
	However, Xu teaches, transmitting sounding reference signal [¶0225, (the wireless device/user equipment) transmits sounding RS]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin with the teachings of Xu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 11.  

Claims 13-14 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al (US Publication No. 2018/0242232) in view of Awadin et al (US Publication No. 2021/0392683).

Regarding claim 13, Kannan teaches, a method of wireless communication performed by a wireless communication device [FIGS. 4 and 10; ¶0054 and 0107-0111, a method of wireless communication performed by base station], comprising: 
performing a first channel access procedure for a plurality of beams [[FIGS. 4 and 10; ¶0054 and 0109, (the base station) performs an LBT procedure individually for each of multiple transmission beams; note that the LBT procedures for the multiple transmission beam(s) are performed beam after beam; the LBT procedure for earlier beams corresponds to “first channel access procedure”]; 
performing a second channel access procedure for the plurality of beams [FIGS. 4 and 10; ¶0054 and 0109, (the base station) performs an LBT procedure individually for each of multiple transmission beams; note that the LBT procedures for the multiple transmission beams are performed beam after beam; the LBT procedure for latter beam(s) corresponds to “second channel access procedure”]; and 
performing a transmission on at least one of the first subset of beams or a second subset of beams [FIGS. 4 and 10; ¶0054 and 0109-110, (the base station) transmits the reservation signal and/or the DRS (i.e., transmission) on the first beam or the second beam of the multiple transmission beams identified] based at least in part on the second channel access procedure being successful for the second subset of beams [FIGS. 4 and 10; ¶0054 and 0109-111, based on determining that the LBT procedure for the first beam or the second beam was successful; note that the reservation signal and the DRS are transmitted based on the success of the LBT procedures on the second beam of the multiple transmission beams identified, which requires determining that the LBT was successful for the second beam (i.e., second subset of beams) beforehand].
Although Kannan teaches, “performing a second channel access procedure for the plurality of beams ...; and performing a transmission on at least one of the first subset of beams or a second subset of beams” as set forth above, Kannan does not explicitly teach (see, emphasis), performing a second channel access procedure ... based at least in part on the first channel access procedure being successful for a first subset of beams of the plurality of beams.
However, Awadin teaches, performing a second channel access procedure ... based at least in part on a first channel access procedure being successful for a first subset of beams of a plurality of beams [¶0063, (the UE) proceeds quick channel access procedures (i.e., second channel access procedure) with LBT beams of set C if the channel is idle for that beam (i.e., a first channel access procedure being successful for a first subset of beam); note that the idle beam beam is the one selected out of the beams at C (i.e., plurality of beams) and used for sensing of the channel using full channel access procedure)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Kannan by including the above-mentioned features by Awadin, because it would provide the system with the enhanced capability of provide efficient channel access procedure-based communication in a case that beams partially cover a cell where multiple beam based LBT is needed [¶0063 of Awadin].

Regarding claim 14, Kannan in view of Awadin teaches all the limitations of claim 13 as set forth above, and Kannan further teaches, the wireless communication device is a base station [FIG. 10; ¶0054 and 0109, base station 105-e].

Regarding claim 28, Kannan teaches, a wireless communication device for wireless communication [FIGS. 10 and 12, a wireless device 105-e/1205], comprising: 
a processing system [FIGS. 10 and 12; ¶0117, processor]; and 
an interface configured to: output a signal for transmission [FIGS. 10 and 12; ¶0117, transmitter outputting a signal for transmission].
	Therefore, claim 28 is rejected at least based on a similar rational applied to claim 13.  

Regarding claim 29, claim 29 is rejected at least based on a similar rational applied to claim 14.  

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al (US Publication No. 2018/0242232) in view of Awadin et al (US Publication No. 2021/0392683) and further in view of Jia et al (US Publication No. 2019/0208544).

Regarding claim 15, although Kannan in view of Awadin teaches all the limitations of claim 13, and Awadin further teaches, “the wireless communication device is a user equipment” as set forth above, Kannan in view of Awadin does not explicitly teach (see, emphasis), ... wherein the second channel access procedure ... is further performed based at least in part on receiving, from a base station, an indication to perform the second channel access procedure.  
	However, Jia teaches, the second channel access procedure ... is further performed based at least in part on receiving, from a base station, an indication to perform the second channel access procedure [¶0112 and 0234, (user equipment) performs LBT of a category based on receiving, from base station, indication information to perform the corresponding category of LBT].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Kannan in view of Awadin by including the above-mentioned features taught by Jia, because it would provide the system with the enhanced flexibility of improving a probability of access the channel and preventing user equipment from frequently performing CCA detection [¶0055 of Jia].

Regarding claim 30, claim 30 is rejected at least based on a similar rational applied to claim 15.

  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469